DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 8-9 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Zhu et. al. (US 2018/0180898).

Regarding claim 1 Zhu teaches (figs. 1-3) a nonsymmetric freeform surface optical system, comprising:
a primary reflecting mirror (102); a secondary reflecting mirror (104);  and a tertiary reflecting mirror (106) (para. 0012);
a light beam from an object is reflected on the primary reflecting mirror to form a first reflected light beam, the first reflected light beam irradiates the secondary reflecting mirror and is reflected to form a second reflected light beam, the second reflected light beam irradiates the third reflecting mirror and is reflected to form a third reflected light beam, and the third reflected light beam reaches an image surface to form an image (para. 0013); and the nonsymmetric freeform surface optical system has no rotational symmatry and no meridional symmetry (see figs. 1, 2).

Regarding claim 3 Zhu teaches (figs. 1-3) a nonsymmetric freeform surface optical system, where light  beam in the nonsymmetric freeform surface optical system is three-dimensionally deflected (see figs. 1-2).

Regarding claim 6 Zhu teaches (figs. 1-3) a nonsymmetric freeform surface optical system, where the nonsymmetric freeform surface optical system has off-axis in both a meridian plane and a sagittal plane (para. 0021 – para. 0026).

Regarding claim 8 Zhu teaches (figs. 1-3) a nonsymmetric freeform surface optical system, where mirror surfaces of the primary reflecting mirror, the secondary reflecting mirror and the tertiary reflecting mirror have not any rotational symmetry axis (para. 0021 – para. 0026).

Regarding claim 9 Zhu teaches (figs. 1-3) a nonsymmetric freeform surface optical system, where mirror surfaces of the primary reflecting mirror, the secondary reflecting mirror, and the tertiary reflecting mirror have not any meridian symmetry plane (para. 0021 – para. 0026).


Allowable Subject Matter
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the numerical limitations combined with the structural limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872